Title: To James Madison from George Davis, 19 April 1808
From: Davis, George
To: Madison, James



Sir,
Tripoli 19. April 1808.

Since I had the honor of addressing you my last dispatch, no information has reached me, from any quarter, excepting such as His Excellency has communicated at the different interviews I have had with him.
The silence of Sidi Ahmet is I presume to be wholly attributed to the want of a conveyance for his reply to my letter of the 28. December last.  This circumstance is much to be regretted, because, unless an American can be procured, it is impossible at the present moment to obtain a merchant vessel to transport himself and family to their destined port.
The aspect of our affairs here is perfectly prosperous; there is every probability that this good understanding will continue, and that the Bashaw’s confidence in me will remain undiminished.  It would however afford me much satisfaction to receive a favorable answer relative to the Gun-boats.
The enclosed extracts from the Journal will delineate our own as well as the situation of the different powers with this Regency.  With profound respect & consideration, I have the honor to be, Sir, Yr. mo: Obt. Servt.

George Davis

